PER CURIAM.
Ronald Miles seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Miles’ motion for a certificate of ap-pealability and dismiss the appeal on the reasoning of the district court. Miles v. Angelone, No. CA-00-204 AM (E.D. Va. filed Mar. 17, 2001; entered Mar. 19, 2001). In addition, we deny Miles’ motions for appointment of counsel, for discovery, and to supplement the record, and his numerous motions for general relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.